Per Curiam.
The plaintiff brought this action to recover damages from the defendant for personal injuries which she sustained as the result of a collision between an automobile operated by her and one operated by the defendant at the intersection of Yale Avenue and Edgewood Avenue in New Haven. The case was tried to the jury, which returned a verdict for the plaintiff. The defendant has appealed to this court, assigning as errors the court’s refusal to charge in accordance with his requests to charge and the court’s finding the facts set forth in one paragraph of the finding without evidence.
We have examined the record, and we conclude that the defendant is not entitled to the requested correction of the finding. The charge of the court was adequate to present the case fairly to the jury. DeCarufel v. Colonial Trust Co., 143 Conn. 18, 20, 118 A.2d 798.
There is no error.